
	
		II
		111th CONGRESS
		1st Session
		S. 1835
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow a 5-year carryback of operating losses, and for other
		  purposes.
	
	
		1.5-year carryback of operating
			 losses
			(a)In generalSubparagraph (H) of section 172(b)(1) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(H)Carryback for 2008 and 2009 net operating
				losses
						(i)In generalIn the case of an applicable 2008 or 2009
				net operating loss with respect to which the taxpayer has elected the
				application of this subparagraph—
							(I)subparagraph (A)(i) shall be applied by
				substituting any whole number elected by the taxpayer which is more than 2 and
				less than 6 for 2,
							(II)subparagraph (E)(ii) shall be applied by
				substituting the whole number which is one less than the whole number
				substituted under subclause (I) for 2, and
							(III)subparagraph (F) shall not apply.
							(ii)Applicable 2008 or 2009 net operating
				lossFor purposes of this
				subparagraph, the term applicable 2008 or 2009 net operating loss
				means—
							(I)the taxpayer’s net operating loss for any
				taxable year ending in 2008 or 2009, or
							(II)if the taxpayer elects to have this
				subclause apply in lieu of subclause (I), the taxpayer’s net operating loss for
				any taxable year beginning in 2008 or 2009.
							(iii)ElectionAny election under this subparagraph shall
				be made in such manner as may be prescribed by the Secretary, and shall be made
				by the due date (including extension of time) for filing the taxpayer’s return
				for the taxable year of the net operating loss. Any such election, once made,
				shall be irrevocable.
						(iv)Coordination with alternative tax net
				operating loss deductionIn
				the case of a taxpayer who elects to have clause (ii)(II) apply, section
				56(d)(1)(A)(ii) shall be applied by substituting ending during 2001 or
				2002 or beginning during 2008 or 2009 for ending during 2001,
				2002, 2008, or
				2009.
						.
			(b)Alternative tax net operating loss
			 deductionSubclause (I) of
			 section 56(d)(1)(A)(ii) is amended to read as follows:
				
					(I)the amount of such deduction attributable
				to the sum of carrybacks of net operating losses from taxable years ending
				during 2001, 2002, 2008, or 2009 and carryovers of net operating losses to such
				taxable years,
				or
					.
			(c)Loss from operations of life insurance
			 companiesSubsection (b) of
			 section 810 is amended by adding at the end the following new paragraph:
				
					(4)Carryback for 2008 and 2009 losses
						(A)In generalIn the case of an applicable 2008 or 2009
				loss from operations with respect to which the taxpayer has elected the
				application of this paragraph, paragraph (1)(A) shall be applied, at the
				election of the taxpayer, by substituting 5 or 4
				for 3.
						(B)Applicable 2008 or 2009 loss from
				operationsFor purposes of
				this paragraph, the term applicable 2008 or 2009 loss from
				operations means—
							(i)the taxpayer’s loss from operations for any
				taxable year ending in 2008 or 2009, or
							(ii)if the taxpayer elects to have this clause
				apply in lieu of clause (i), the taxpayer’s loss from operations for any
				taxable year beginning in 2008 or 2009.
							(C)ElectionAny election under this paragraph shall be
				made in such manner as may be prescribed by the Secretary, and shall be made by
				the due date (including extension of time) for filing the taxpayer’s return for
				the taxable year of the loss from operations. Any such election, once made,
				shall be irrevocable.
						(D)Coordination with alternative tax net
				operating loss deductionIn
				the case of a taxpayer who elects to have subparagraph (B)(ii) apply, section
				56(d)(1)(A)(ii) shall be applied by substituting ending during 2001 or
				2002 or beginning during 2008 or 2009 for ending during 2001,
				2002, 2008, or
				2009.
						.
			(d)Anti-Abuse rulesThe Secretary of Treasury or the
			 Secretary's designee shall prescribe such rules as are necessary to prevent the
			 abuse of the purposes of the amendments made by this section, including
			 anti-stuffing rules, anti-churning rules (including rules relating to
			 sale-leasebacks), and rules similar to the rules under section 1091 of the
			 Internal Revenue Code of 1986 relating to losses from wash sales.
			(e)Effective dates
				(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to net operating
			 losses arising in taxable years ending after December 31, 2007.
				(2)Alternative tax net operating loss
			 deductionThe amendment made
			 by subsection (b) shall apply to taxable years ending after 1997.
				(3)Loss from operations of life insurance
			 companiesThe amendment made
			 by subsection (d) shall apply to losses from operations arising in taxable
			 years ending after December 31, 2007.
				(4)Transitional ruleIn the case of a net operating loss (or, in
			 the case of a life insurance company, a loss from operations) for a taxable
			 year ending before the date of the enactment of this Act—
					(A)any election made under section 172(b)(3)
			 or 810(b)(3) of the Internal Revenue Code of 1986 with respect to such loss may
			 (notwithstanding such section) be revoked before the applicable date,
					(B)any election made under section
			 172(b)(1)(H) or 810(b)(4) of such Code with respect to such loss shall
			 (notwithstanding such section) be treated as timely made if made before the
			 applicable date, and
					(C)any application under section 6411(a) of
			 such Code with respect to such loss shall be treated as timely filed if filed
			 before the applicable date.
					For purposes of this paragraph, the
			 term applicable date means the date which is 60 days after the
			 date of the enactment of this Act.(f)Exception for TARP recipientsThe amendments made by this section shall
			 not apply to—
				(1)any taxpayer if—
					(A)the Federal Government acquires, at any
			 time, an equity interest in the taxpayer pursuant to the Emergency Economic
			 Stabilization Act of 2008, or
					(B)the Federal Government acquires, at any
			 time, any warrant (or other right) to acquire any equity interest with respect
			 to the taxpayer pursuant to such Act,
					(2)the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation, and
				(3)any taxpayer which at any time in 2008 or
			 2009 is a member of the same affiliated group (as defined in section 1504 of
			 the Internal Revenue Code of 1986, determined without regard to subsection (b)
			 thereof) as a taxpayer described in paragraph (1) or (2).
				(g)Transfers to the general fundFrom time to time, the Secretary of the
			 Treasury shall transfer to the general fund of the Treasury an amount equal to
			 the reduction in revenues to the Treasury resulting from the amendments made by
			 subsections (a) through (f). Notwithstanding section 5 of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5), such amounts shall be
			 transferred from the amounts appropriated or made available and remaining
			 unobligated under such Act.
			
